Spencer v Willard J. Price Assoc., LLC (2017 NY Slip Op 08456)





Spencer v Willard J. Price Assoc., LLC


2017 NY Slip Op 08456


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5102N 302682/13

[*1] Vivian Spencer, Plaintiff-Respondent,
vWillard J. Price Associates, LLC, et al., Defendants-Appellants.


Babchik & Young, LLP, White Plains (Thomas G. Connolly of counsel), for appellants.
Arze & Mollica, LLP, Brooklyn (Raymond J. Mollica of counsel), for respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered August 18, 2016, which, to the extent appealed from as limited by the briefs, denied defendants' motion to compel plaintiff to provide an authorization for her Social Security Disability records, unanimously affirmed, without costs.
In this slip and fall action, plaintiff seeks to recover for orthopedic injuries allegedly sustained to her knees, neck, back and shoulder. Under the circumstances, the motion court did not improvidently exercise its discretion in denying defendants' motion to compel discovery of over 20 years of disability records relating to other conditions (see Gumbs v Flushing Town Ctr. III, L.P., 114 AD3d 573 [1st Dept 2014]). By bringing suit to recover for her physical injuries, plaintiff waived the physician-patient privilege as to all medical records relating "to those conditions affirmatively placed in controversy" (Felix v Lawrence Hosp. Ctr., 100 AD3d 470, 471 [1st Dept 2012]), but the court reasonably found that she did not place in issue her entire medical condition, including her diabetic condition and high blood pressure (see Kenneh v Jey Livery Serv., 131 AD3d 902 [1st Dept 2015]; Gumbs at 574).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK